Appeal from a judgment of the Cattaraugus County Court (Larry M. Himelein, J.), rendered April 16, 2007. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). The contention of defendant that County Court erred in refusing to expunge or modify the presentence report is encompassed by his valid waiver of the right to appeal (see generally People v Lopez, 6 NY3d 248, 255 [2006]). The information contained in the presentence report that was provided to the probation officer by an official at the Cattaraugus *1210County Jail “does not involve a right of constitutional dimension going to ‘the very heart of the process’ ” (id.). Present— Scudder, EJ., Martoche, Smith, Peradotto and Pine, JJ.